                          IN THE UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF UTAH

WILLIAM RICHARD “DICK” BURGESS,
                                                    MEMORANDUM DECISION &
                        Plaintiffs,                 DISMISSAL ORDER

v.

UTAH STATE PRISON et al.,
                                                    Case No. 2:17-CV-864 DAK
                        Defendants.
                                                    District Judge Dale A. Kimball



        Plaintiff has not responded to the Court's October 15, 2018, order to within thirty days

show cause why his case should not be dismissed for failure to comply with the Court's order to

submit an initial partial filing fee.

        IT IS THEREFORE ORDERED that, for failure to comply with the Court's order and

failure to prosecute, Plaintiffs’ complaint is dismissed without prejudice.

                DATED this 20th day of December, 2018.

                                              BY THE COURT:



                                              DALE A. KIMBALL
                                              United States District Judge
